



FIRST AMENDMENT TO CREDIT AGREEMENT
FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of September 26,
2017, among SUMMIT HOTEL OP, LP, a Delaware limited partnership (the
“Borrower”), DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent (the
“Administrative Agent”), and the financial institutions party to the Credit
Agreement referred to below (collectively, the “Lender Parties”).
PRELIMINARY STATEMENTS:
The Borrower, Summit Hotel Properties, Inc., a Maryland corporation (the “Parent
Guarantor”), the other guarantors named therein, Administrative Agent, and the
Lender Parties have entered into that certain Credit Agreement dated as of
January 15, 2016 (the “Credit Agreement”). Capitalized terms not otherwise
defined in this Amendment have the same meanings as specified in the Credit
Agreement.
In connection with this Amendment, Borrower has requested certain Guarantors be
released from their Obligations under the Credit Agreement in accordance with
Section 5.01(x)(ii) of the Credit Agreement.
The Borrower, the Administrative Agent and the Lenders have agreed to amend the
Credit Agreement on the terms and subject to the conditions hereinafter set
forth.
SECTION 1.Amendments to Credit Agreement. Upon the occurrence of the First
Amendment Effective Date (as defined in Section 3 below), the Credit Agreement
is amended as follows:
(a)    By inserting the following definitions in Section 1.01 of the Credit
Agreement, in the appropriate alphabetical order:
“‘First Amendment Effective Date’ means September 26, 2017.
“‘KeyBank Facilities’ means, collectively, the term loan facilities established
pursuant to (i) that certain Credit Agreement, dated as of April 7, 2015, among
Borrower, Parent Guarantor, the other guarantors party thereto, KeyBank, as
administrative agent, and the other lenders party thereto, as amended,
supplemented or otherwise modified to date, and (ii) that certain Credit
Agreement, dated as of September 26, 2017, among Borrower, Parent Guarantor, the
other guarantors party thereto, KeyBank, as administrative agent, and the other
lenders party thereto, as amended, supplemented or otherwise modified to date.”
(b)    By deleting in their entirety the definitions of “Consolidated Interest
Expense”, “Defaulting Lender”, “ERISA Event”, “Guaranty”, “Hedge Bank”,
“Material Debt”, “Permitted Recourse Debt”, “Secured Indebtedness” and “Term
Loan”, appearing in Section 1.01 of the Credit Agreement, and inserting in lieu
thereof the following:
“‘Consolidated Interest Expense’ means, for the most recently completed four
fiscal quarters, the sum of (a) the aggregate cash interest expense of the
Parent Guarantor and its Subsidiaries for such period, as determined in
accordance with GAAP, including capitalized interest and the portion of any
payments made in respect of capitalized lease liabilities allocable to interest
expense, but excluding (i) deferred financing costs, (ii) other non-cash
interest expense and (iii) any capitalized interest relating to construction
financing for an Asset to the extent an interest reserve or a loan “holdback” is
maintained in respect of such capitalized interest pursuant to the terms of such
financing as reasonably approved by the Administrative Agent, plus (b) such
Persons’ JV Pro Rata Share of the items described in clause (a) above of its
Joint Ventures for such period.
‘Defaulting Lender’ means, subject to Section 9.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Commitments within two Business
Days of the date any such Commitment was required to be funded by such Lender
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding the Advance has
not been satisfied (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such notice) or (ii) pay to
the Administrative Agent, any Issuing Bank, any Swing Line Bank or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Advances) within
two Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any Issuing Bank or any Swing Line Bank in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lenders’ obligation to fund a Commitment hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within two Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Person. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 9.10(a)) upon delivery of written notice
of such determination to the Borrower, each Issuing Bank, each Swing Line Bank
and each Lender.
‘ERISA Event’ means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA); (d) the cessation of operations at a facility of any Loan Party or
any ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Loan Party or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a
lien under Section 303(k) of ERISA shall have been met with respect to any Plan;
or (g) the institution by the PBGC of proceedings to terminate a Plan pursuant
to Section 4042 of ERISA, or the occurrence of any event or condition described
in Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.
‘Guaranty’ means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements required to be delivered pursuant
to Section 5.01(j), Section 5.01(x) or Section 7.05.
‘Hedge Bank’ means any entity that is a Lender Party or an Affiliate of a Lender
Party at the time it enters into a Guaranteed Hedge Agreement in its capacity as
a party to such Guaranteed Hedge Agreement.


‘Material Debt’ means (a) Recourse Debt of the Borrower that is outstanding in a
principal amount (or, in the case of any Hedge Agreement, an Agreement Value) of
$15,000,000 or more, either individually or in the aggregate or (b) any other
Indebtedness of any Loan Party or any Subsidiary of a Loan Party (other than
Indebtedness described in clause (c) below) that is outstanding in a principal
amount (or, in the case of any Hedge Agreement, an Agreement Value) of
$75,000,000 or more, either individually or in the aggregate, or (c) any
Unsecured Indebtedness of the Parent Guarantor or any of its Subsidiaries; in
each case (i) whether or not the primary obligation of the applicable obligor,
(ii) whether the subject of one or more separate debt instruments or agreements,
and (iii) exclusive of Indebtedness outstanding under this Agreement. For the
avoidance of doubt, Material Debt may include Refinancing Debt to the extent
comprising Material Debt as defined herein.
‘Permitted Recourse Debt’ means Recourse Debt that is either (a) Unsecured
Indebtedness that does not result in a Default or an Event of Default under the
financial covenants set forth in Section 5.04(b), provided that the aggregate
principal amount of any such Unsecured Indebtedness, other than the Unsecured
Indebtedness under the KeyBank Facilities, that has a scheduled maturity date or
commitment termination date prior to the one year anniversary of the latest
Termination Date under the Credit Agreement (taking into account any extensions
thereof) shall in no event exceed $125,000,000, or (b) Indebtedness (i) secured
by (x) a Lien on the Equity Interests of a Property-Level Subsidiary that
directly or indirectly does not hold any fee or leasehold interest in any
Unencumbered Asset, or (y) a mortgage Lien granted by such Property-Level
Subsidiary, as mortgagor, pursuant to the terms of the loan documents evidencing
such Recourse Debt, (ii) in an aggregate principal amount not to exceed 10% of
Total Asset Value at any time outstanding, and (iii) that does not result in
Default or Event of Default under the financial covenants set forth in Sections
5.04(a)(v) and 5.04(a)(vi).
‘Secured Indebtedness’ means, with respect to the Parent Guarantor and its
Subsidiaries as of a given date, the portion of Total Indebtedness that is
secured in any manner by any Lien on any property or any Equity Interests in
direct or indirect Subsidiaries of the Parent Guarantor.
‘Term Loan’ shall mean the term loan to the Borrower from the Term Loan Lenders
in an aggregate principal amount equal to $150,000,000 on the Closing Date, as
the same may be increased as provided in Section 2.17.”
(c)    By deleting in its entirety Section 2.11(f)(vii) and (ix) of the Credit
Agreement, and inserting in lieu thereof the following:
“(vii)    seventh, to the payment of all of the accrued and unpaid interest on
the Advances that is due and payable to the Administrative Agent and the Lender
Parties under Section 2.07(a) on such date or any periodic scheduled payments
due under any Guaranteed Hedge Agreement of which Administrative Agent has
received not less than five (5) Business Days prior written notice, ratably
based upon the respective aggregate amounts of all such interest owing to the
Administrative Agent and the Lender Parties on such date;
(ix)    ninth, to the payment of the principal amount of all of the outstanding
Advances and any termination payments due under a Guaranteed Hedge Agreement of
which Administrative Agent has received not less than five (5) Business Days
prior written notice that are due and payable to the Administrative Agent and
the Lender Parties on such date, ratably based upon the respective aggregate
amounts of all such principal and reimbursement obligations owing to the
Administrative Agent and the Lender Parties on such date, and to deposit into
the Cash Collateral Account any contingent reimbursement obligations in respect
of outstanding Letters of Credit to the extent required by Section 6.02; and”
(d)    By deleting in its entirety Section 2.12(g) of the Credit Agreement, and
inserting in lieu thereof the following:
“(g)      Each Lender Party organized under the laws of a jurisdiction outside
the United States shall, on or prior to the date of its execution and delivery
of this Agreement in the case of each Initial Lender Party, and on the date of
the Assignment and Acceptance or Accession Agreement pursuant to which it
becomes a Lender Party in the case of each other Lender Party, and from time to
time thereafter as reasonably requested in writing by the Borrower (but only so
long thereafter as such Lender Party remains lawfully able to do so), provide
each of the Administrative Agent and the Borrower with two original Internal
Revenue Service Forms W-8BEN or W-8ECI, as appropriate, or any successor or
other form prescribed by the Internal Revenue Service, certifying that such
Lender Party is exempt from or entitled to a reduced rate of United States
federal withholding tax on payments pursuant to this Agreement or any other Loan
Document or, in the case of a Lender Party claiming the benefit of the exemption
for portfolio interest under section 881(c) of the Internal Revenue Code (x) a
certificate in the form of Exhibit G hereto to the effect that such Lender Party
is not a (A) a “bank” within the meaning of section 881(c)(3)(A) of the Internal
Revenue Code, (B) or a “10 percent shareholder” of any Loan Party within the
meaning of section 881(c)(3)(B) of the Internal Revenue Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the
Internal Revenue Code and (y) two duly completed copies of an IRS W-8BEN. If the
forms provided by a Lender Party at the time such Lender Party first becomes a
party to this Agreement indicate a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered an Excluded
Tax unless and until such Lender Party provides the appropriate forms certifying
that a lesser rate applies, whereupon withholding tax at such lesser rate only
shall be considered an Excluded Tax for periods governed by such forms;
provided, however, that if, at the effective date of the Assignment and
Acceptance or Accession Agreement pursuant to which a Lender Party becomes a
party to this Agreement, the Lender Party assignor was entitled to payments
under subsection (a) of this Section 2.12 in respect of United States federal
withholding tax with respect to interest paid at such date, then, to such
extent, the term Indemnified Taxes shall include (in addition to withholding
taxes that may be imposed in the future or other amounts otherwise includable in
Taxes) United States federal withholding tax, if any, applicable with respect to
the Lender Party assignee on such date. Upon the request of the Borrower, any
Lender that is a United States person and is not an exempt recipient for U.S.
backup withholding purposes shall deliver to the Borrower two copies of Internal
Revenue Service form W-9 (or any successor form). If a payment made to a Lender
Party under any Loan Document would be subject to U.S. federal withholding tax
imposed by FATCA if such Lender Party were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Lender Party shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender Party has complied with such Lender Party’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for the purposes of this subsection (g), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement. Each
Lender Party shall promptly notify the Borrower and the Administrative Agent of
any change in circumstances that would modify or render invalid any claimed
exemption from or reduction of Taxes.”
(e)    By deleting in its entirety Section 3.02(a)(y) of the Credit Agreement,
and inserting in lieu thereof the following:
“(y) in the case of an addition of any Person as an Additional Guarantor, all
Guarantor Deliverables (to the extent not previously delivered pursuant to
Section 5.01(k), Section 5.01(x) or this Section 3.02),”
(f)    By deleting in its entirety Section 4.01(x) of the Credit Agreement, and
inserting in lieu thereof the following:
“(x)    Sanctioned Persons. None of the Loan Parties or any of their respective
Subsidiaries nor, to the knowledge any Responsible Officer of the Borrower, any
director, officer, agent, employee or Affiliate of any Loan Party or any of its
respective Subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”)
or any successor to OFAC carrying out similar function or any sanctions under
similar laws or requirements administered by the United States Department of
State, the United States Treasury, the United Nations Security Council, the
European Union or Her Majesty’s Treasury (collectively, “Sanctions Laws”); and
the Borrower will not directly or indirectly use the proceeds of the Loans or
otherwise make available such proceeds to any person, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC or other Sanctions Laws (each such person a “Designated
Person”). Neither Borrower, any Guarantor, nor any Subsidiary, director or
officer of Borrower or Guarantor or, to the knowledge of Borrower, any
Affiliate, agent or employee of Borrower or any Guarantor, has engaged in any
activity or conduct which would violate any applicable anti-bribery,
anti-corruption or anti-money laundering laws or regulations in any applicable
jurisdiction, including without limitation, any Sanctions Laws.”
(g)    By inserting the following new Section 4.01(y) of the Credit Agreement
immediately after Section 4.01(x):
“(y)    EEA Financial Institutions. None of the Borrower, any Guarantor, nor
their respective Subsidiaries is an EEA Financial Institution.”
(h)    By deleting in its entirety Section 5.01(e) of the Credit Agreement, and
inserting in lieu thereof the following:
“(e)    Preservation of Partnership or Corporate Existence, Etc. Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises, except,
in the case of Subsidiaries of the Borrower that are not Loan Parties only, if
in the reasonable business judgment of such Subsidiary it is in its best
economic interest not to preserve and maintain such existence, legal structure,
legal name, rights, permits, licenses, approvals, privileges and franchises and
such failure is not reasonably likely to result in a Material Adverse Effect (it
being understood that the foregoing shall not prohibit, or be violated as a
result of any transaction by or involving any Loan Party or Subsidiary thereof
otherwise permitted under Section 5.02(d) or (e) below).”
(i)    By revising Section 5.01(n)(ii) to re-letter paragraphs (B) through (I)
thereof to read (A) through (H) thereof.
(j)    By deleting in its entirety Section 5.01(s) of the Credit Agreement, and
inserting in lieu thereof the following:
“(s)    Exchange Listing. In the case of the Parent Guarantor, at all times (i)
cause its common shares to be duly listed on the New York Stock Exchange, NYSE
MKT or NASDAQ and (ii) timely file all reports required to be filed by it in
connection therewith.”
(k)    By deleting in its entirety Section 5.02(d)(ii) of the Credit Agreement,
and inserting in lieu thereof the following:
“(ii)     any Loan Party may merge with any Person that is not a Loan Party so
long as such Loan Party is the surviving entity or (except in the case of a
merger with the Borrower or the Parent Guarantor, which shall always be the
surviving entity) such other Person is the surviving party and shall promptly
become a Loan Party (provided further that the Parent Guarantor shall not merge
with a Person that is not a Loan Party unless such merger is with a Person that
would be in compliance with Section 5.01(r), and which is the general partner or
other owner of a Person simultaneously merging with Borrower or a Subsidiary of
Borrower, and the Parent Guarantor is the surviving entity), provided, in each
case, that no Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom and the requirements in Sections
5.01(x) and 5.02(p) shall still be complied with. Notwithstanding any other
provision of this Agreement, (y) any Subsidiary of a Loan Party (other than the
Borrower and any Subsidiary that is the direct owner of an Unencumbered Asset)
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and the
assets or proceeds from the liquidation or dissolution of such Subsidiary are
transferred to the Borrower or a Guarantor, provided that no Default or Event of
Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom, and (z) any Loan Party or Subsidiary of a
Loan Party shall be permitted to effect any Transfer of Assets through the sale
or transfer of direct or indirect Equity Interests in the Person (other than the
Borrower or the Parent Guarantor) that owns such Assets so long as Section
5.02(e) would otherwise permit the Transfer of all Assets owned by such Person
at the time of such sale or transfer of such Equity Interests. Upon the sale or
transfer of Equity Interests in any Person that is a Guarantor permitted under
clause (z) above, provided that no Default or Event of Default shall have
occurred and be continuing or would result therefrom, the Administrative Agent
shall, upon the request of the Borrower, release such Guarantor from the
Guaranty.”
(l)    By deleting in its entirety Section 5.02(h) of the Credit Agreement, and
inserting in lieu thereof the following:
“(h)     Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, in each case in any material respect, its limited
liability company agreement, partnership agreement, certificate of incorporation
or bylaws or other constitutive documents, provided that (1) any amendment to
any such constitutive document that would be adverse to any of the Lender
Parties shall be deemed “material” for purposes of this Section; (2) any
amendment to any such constitutive document that would designate such Subsidiary
that is not a Loan Party as a “special purpose entity” or otherwise confirm such
Subsidiary’s status as a “special purpose entity” shall be deemed “not material”
for purposes of this Section; and (3) in the case of Subsidiaries of the
Borrower only, a Subsidiary may amend its constitutive documents if in the
reasonable business judgment of such Subsidiary it is in its best economic
interest to do so and such amendment is not otherwise prohibited by this
Agreement and could not reasonably be expected to result in a Material Adverse
Effect.”
(m)    By inserting the following new Sections 5.02(u) and 5.02(v) of the Credit
Agreement immediately after Section 5.02(t):
“(u)    Sanctioned Persons. Directly or indirectly use or permit or allow any of
its Subsidiaries to directly or indirectly use the proceeds of the Loans or
otherwise make available such proceeds to any person, for the purpose of
financing the activities of any Designated Person or in any manner that would
cause any of such persons to violate the United States Foreign Corrupt Practices
Act. None of the funds or assets of the Loan Parties that are used to pay any
amount due pursuant to this Agreement or the other Loan Documents shall
constitute funds obtained from transactions with or relating to Designated
Persons or countries which are themselves the subject of territorial sanctions
under applicable Sanctions Laws.
(v)    More Restrictive Agreements. Enter into or modify any agreements or
documents or permit or allow any of its Subsidiaries to enter into or modify any
agreements or documents in each case pertaining to any existing or future
Unsecured Indebtedness of such Loan Party or such Subsidiaries, if such
agreements or documents include covenants, whether affirmative or negative (or
any other provision which may have the same practical effect as any of the
foregoing), which are individually or in the aggregate more restrictive against
the Loan Parties or their respective Subsidiaries than those set forth in
Section 5.01(o), 5.02(f)(iv), 5.02(g), 5.02(m), 5.02(o) or 5.04 (and including
for the purposes hereof, all definitions used in or relating to such sections or
definitions) of this Agreement, unless the Loan Parties, the Administrative
Agent and the Required Lenders shall have simultaneously amended this Agreement
to include such more restrictive provisions. Each of the Loan Parties agrees to
deliver to the Administrative Agent copies of any agreements or documents (or
modifications thereof) pertaining to existing or future Unsecured Indebtedness
of the Loan Parties and their respective Subsidiaries as the Administrative
Agent from time to time may request.”
(n)    By deleting in its entirety Section 5.04(a)(i) of the Credit Agreement,
and inserting in lieu thereof the following:
“(i)    Maximum Leverage Ratio. Maintain as of each Test Date a Leverage Ratio
of not greater than 6.50:1.00; provided, however, that on and after the date of
any Leverage Ratio Increase Election, the Parent Guarantor shall maintain as of
each Test Date occurring during the period ending not later than the last day of
the third (3rd) consecutive fiscal quarter ending after the date of such
Leverage Ratio Increase Election, a Leverage Ratio of not greater than
7.00:1.00; provided further that (A) such Leverage Ratio Increase Elections may
only occur (1) prior to the Initial Maturity Date and (2) not more than two
times during the term of the Facilities, and (B) such Leverage Ratio Increase
Elections may not be consecutive.”
(o)    By deleting in its entirety Section 5.04(a)(ii) of the Credit Agreement,
and inserting in lieu thereof the following:
“(ii)    Minimum Consolidated Tangible Net Worth. Maintain at all times a
Consolidated Tangible Net Worth of not less than the sum of (a) $1,105,342,000
plus (b) an amount equal to 75% of the net cash proceeds of all issuances or
sales of Equity Interests of the Parent Guarantor or any of its Subsidiaries
consummated after the First Amendment Effective Date.”
(p)    By deleting in its entirety Section 6.01(e) of the Credit Agreement, and
inserting in lieu thereof the following:
“(e)    Cross Defaults. (i) Any Loan Party or any Subsidiary thereof shall fail
to pay any principal of, premium or interest on or any other amount payable in
respect of any Material Debt when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise); or
(ii) any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Material Debt, if (A) the effect of such event
or condition is to permit the acceleration of the maturity of such Material Debt
or otherwise permit the holders thereof to cause such Material Debt to mature,
and (B) only with respect to Material Debt described in clause (a) or (b) of the
definition thereof, such event or condition shall remain unremedied or otherwise
uncured for a period of 30 days; or (iii) the maturity of any such Material Debt
shall be accelerated or any such Material Debt shall be declared to be due and
payable or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Material Debt shall be required to
be made, in each case prior to the stated maturity thereof; or (iv) without
limiting the foregoing, the occurrence of any “Event of Default” (as defined in
the Existing Credit Agreement) under the Existing Credit Agreement; or”
(q)    By deleting in its entirety Section 6.01(i) of the Credit Agreement, and
inserting in lieu thereof the following:
“(i)    Unenforceability of Loan Documents. Any material provision of any Loan
Document after delivery thereof pursuant to Section 3.01, 5.01(j) or 5.01(x)
shall for any reason (other than pursuant to the terms thereof) cease to be
valid and binding on or enforceable against any Loan Party which is party to it,
or any such Loan Party shall so state in writing; or”
(r)    By deleting in their entirety Sections 7.01(a) and 7.01(b) of the Credit
Agreement, and inserting in lieu thereof the following:
“(a)    Each Guarantor, jointly and severally, hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise, in
each case exclusive of all Excluded Swap Obligations (such guaranteed
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Lender Party in enforcing any rights
under this Agreement or any other Loan Document. Without limiting the generality
of the foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to any Lender Party under or in respect of the Loan Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Loan
Party. This Guaranty is and constitutes a guaranty of payment and not merely of
collection. Notwithstanding anything to the contrary herein, the Lender Parties
shall immediately release the guaranty of any Guarantor at such time as the
Guarantor has completed Transfers and/or designations in compliance with Section
5.02(e) such that the Guarantor does not own, directly or indirectly any one or
more Unencumbered Assets.
(b)    Each Guarantor, the Administrative Agent and each other Lender Party and,
by its acceptance of the benefits of this Guaranty, each other Lender Party,
hereby confirms that it is the intention of all such Persons that this Guaranty
and the Obligations of each Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent
Conveyance Act, the Uniform Voidable Transactions Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the Obligations of each Guarantor hereunder. To
effectuate the foregoing intention, the Guarantors, the Administrative Agent,
the other Lender Parties and, by their acceptance of the benefits of this
Guaranty, the other Lender Parties hereby irrevocably agree that the Obligations
of each Guarantor under this Guaranty at any time shall be limited to the
maximum amount as will result in the Obligations of such Guarantor under this
Guaranty not constituting a fraudulent transfer or conveyance.”
(s)    By deleting in its entirety Section 9.07(a) of the Credit Agreement, and
inserting in lieu thereof the following:
“(a)    Each Lender may (and, if demanded by the Borrower in accordance with
Section 9.01(b) will) assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment or Commitments, the Advances
owing to it and the Note or Notes held by it); provided, however, that (i) each
such assignment shall be of a uniform, and not a varying, percentage of all
rights and obligations under and in respect of one or more of the Facilities,
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender, an Affiliate of any Lender or a Fund Affiliate of
any Lender or an assignment of all of a Lender’s rights and obligations under
this Agreement, the aggregate amount of the Commitments being assigned to such
Eligible Assignee pursuant to such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $5,000,000 under each Facility or an integral multiple of $1,000,000
in excess thereof (or such lesser amount as shall be approved by the
Administrative Agent and, so long as no Default shall have occurred and be
continuing at the time of effectiveness of such assignment, the Borrower),
(iii) each such assignment shall be to an Eligible Assignee, (iv) each such
assignment made as a result of a demand by the Borrower pursuant to Section
9.01(b) shall be an assignment of all rights and obligations of the assigning
Lender under this Agreement, (v) except in the case of an assignment to a Person
that, immediately prior to such assignment, was a Lender, an Affiliate of any
Lender or a Fund Affiliate of any Lender in which case notice of such assignment
shall be provided to the Administrative Agent and the Borrower, no such
assignments shall be permitted (A) until the Administrative Agent shall have
notified the Lender Parties that syndication of the Commitments hereunder has
been completed, without the consent of the Administrative Agent, and (B) at any
other time without the consent of the Administrative Agent (which consent shall
not be unreasonably withheld or delayed), provided, however, that Merrill Lynch,
Pierce, Fenner & Smith Incorporated may, without prior notice to the Borrower,
assign its rights and obligations under this Agreement to any other registered
broker-dealer owned by Bank of America Corporation to which all or substantially
all of Bank of America Corporation’s or any of its subsidiaries’ investment
banking, commercial lending services or related businesses may be transferred
following the date of this Agreement, and (vi) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note or Notes subject to such assignment and, except if such assignment
is being made by a Lender to an Affiliate or Fund Affiliate of such Lender, a
processing and recordation fee of $3,500; provided, however, that for each such
assignment made as a result of a demand by the Borrower pursuant to Section
9.01(b), the Borrower shall pay to the Administrative Agent the applicable
processing and recordation fee.”
SECTION 2.    Representations and Warranties. The Borrower hereby represents and
warrants that the representations and warranties contained in each of the Loan
Documents (as amended or supplemented to date, including pursuant to this
Amendment) are true and correct on and as of the First Amendment Effective Date
(defined below), as though made on and as of such date (except for any such
representation and warranty that, by its terms, refers to an earlier date, in
which case as of such earlier date).
SECTION 3.    Release of Certain Guarantors. The Administrative Agent, on behalf
of the Lenders, hereby releases and discharges each Subsidiary of the Borrower
that initially executed the Credit Agreement or a supplement thereto as a
“Guarantor” and is not listed on the signature pages attached hereto as a
Guarantor and is no longer required to be a Guarantor pursuant to the terms of
Section 5.01(x)(i) of the Credit Agreement from its Obligations under the Credit
Agreement.  For the avoidance of doubt, the foregoing release shall not apply to
the Parent Guarantor or any owner or lessee of an Unencumbered Asset.
SECTION 4.    Conditions of Effectiveness. This Amendment shall become effective
as of the first date (the “First Amendment Effective Date”) on which, and only
if, each of the following conditions precedent shall have been satisfied:
(a)    The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent:
(i)    (x) counterparts of this Amendment executed by the Borrower, the
Administrative Agent and those Lenders comprising Required Lenders or, as to any
of such Lenders, advice satisfactory to the Administrative Agent that such
Lender has executed this Amendment, and (y) the consent attached hereto (the
“Consent”) executed by each of the Guarantors.
(ii)    A certificate of the Secretary or an Assistant Secretary of (a) the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Amendment and (b) each Guarantor certifying the
names and true signatures of the officers of such Guarantor authorized to sign
the Consent.
(b)    The representations and warranties set forth in each of the Loan
Documents shall be correct in all material respects on and as of the First
Amendment Effective Date, as though made on and as of such date (except for any
such representation and warranty that, by its terms, refers to a specific date
other than the First Amendment Effective Date, in which case as of such specific
date).
(c)    No event shall have occurred and be continuing, or shall result from the
effectiveness of this Amendment, that constitutes a Default or an Event of
Default.
(d)    The effectiveness of this Amendment is conditioned upon the accuracy of
the factual matters described herein. This Amendment is subject to the
provisions of Section 9.01 of the Credit Agreement.
SECTION 5.    Reference to and Effect on the Loan Documents.
(a)    On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in each of the
other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement, as amended by this Amendment.
(b)    The Credit Agreement, as specifically amended by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.
SECTION 6.    Costs and Expenses. The Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder (including, without limitation, the
reasonable fees and expenses of counsel for the Administrative Agent) in
accordance with the terms of Section 9.04 of the Credit Agreement.
SECTION 7.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this letter by facsimile or as
an attachment to an electronic mail message in .pdf, .jpeg, .TIFF or similar
electronic format shall be effective as delivery of a manually executed
counterpart of this letter for all purposes.
SECTION 8.    Governing Law. This Amendment shall pursuant to New York General
Obligations Law Section 5-1401 be governed by, and construed in accordance with,
the laws of the State of New York.
SECTION 9.    Waiver of Claims. Borrower acknowledges, represents and agrees
that Borrower as of the date hereof has no defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the Loan Documents, the administration or funding of the Term Loan Advances
or with respect to any acts or omissions of Administrative Agent or any Lender,
or any past or present officers, agents or employees of Administrative Agent or
any Lender, and Borrower does hereby expressly waive, release and relinquish any
and all such defenses, setoffs, claims, counterclaims and causes of action, if
any.


(Signature pages follow)



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


BORROWER:


SUMMIT HOTEL OP, LP,
a Delaware limited partnership


By:    SUMMIT HOTEL GP, LLC,
a Delaware limited liability company,
its general partner


By:
SUMMIT HOTEL PROPERTIES, INC., a Maryland corporation,

its sole member


/s/ Christopher Eng
By:____________________________
Name: Christopher Eng
Title: Secretary




(Signatures continued on next page)



Agreed as of the date first above written:
DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent, Initial Issuing Bank,
Swing Line Bank and Initial Lender




/s/ Alexander Johnson
By:    ___________________________________

    Name: Alexander Johnson
Title: Managing Director
/s/ Joanna Soliman
By:    ___________________________________

    Name: Joanna Soliman
Title: Vice President
(Signatures continued on next page)



BANK OF AMERICA, N.A.,
as a Lender


/s/ John Sletten
By:    ___________________________________

    Name: John Sletten
Title: Vice President


(Signatures continued on next page)



KEYBANK NATIONAL ASSOCIATION,
as a Lender


/s/ Daniel L. Silbert
By:    ___________________________________

    Name: Daniel L. Silbert
Title: Sr. Banker


(Signatures continued on next page)



REGIONS BANK,
as a Lender


/s/ T. Barrett Vawter
By:    ___________________________________

    Name: T. Barrett Vawter
Title: Vice President


(Signatures continued on next page)



ROYAL BANK OF CANADA,
as a Lender


/s/ Rina Kansagra
By:    ___________________________________

    Name: Rina Kansagra
Title: Authorized Signatory


(Signatures continued on next page)

U.S. BANK NATIONAL ASSOCIATION,
as a Lender


/s/ Scott C. DeJong
By:    ___________________________________

    Name: Scott C. DeJong
Title: Senior Vice President


(Signatures continued on next page)


PNC BANK NATIONAL ASSOCIATION,
as a Lender




/s/ Joseph J. Seroke
By:    ___________________________________

    Name: Joseph J. Seroke
Title: Vice President


(Signatures continued on next page)


BRANCH BANKING AND TRUST COMPANY,
as a Lender




/s/ Brad Bowen
By:    ___________________________________

    Name: Brad Bowen
Title: Senior Vice President



CONSENT
Dated as of September 26, 2017
Each of the undersigned, as a Guarantor under the Guaranty set forth in Article
VII of the Credit Agreement dated as of January 15, 2016, in favor of the Lender
Parties party to the Credit Agreement referred to in the foregoing First
Amendment to Credit Agreement, hereby consents to such First Amendment to Credit
Agreement and hereby confirms and agrees that notwithstanding the effectiveness
of such First Amendment to Credit Agreement, the Guaranty is, and shall continue
to be, in full force and effect and is hereby ratified and confirmed in all
respects. Without limitation of the foregoing, each Guarantor hereby ratifies
the Credit Agreement as amended to date.




SUMMIT HOTEL PROPERTIES, INC.,
a Maryland corporation


/s/ Christopher Eng
By:    
Name: Christopher Eng
Title: Secretary


(Signatures continued on next page)





Summit Hospitality I, LLC,
Summit Hospitality VI, LLC,
Summit Hospitality VIII, LLC,
Summit Hospitality IX, LLC,
Summit Hospitality 17, LLC,
Summit Hospitality 18, LLC,
Summit Hospitality 25, LLC,
Summit Hospitality 057, LLC,
Summit Hospitality 060, LLC,
Summit Hospitality 084, LLC,
Summit Hospitality 100, LLC,
Summit Hospitality 114, LLC,
Summit Hospitality 117, LLC,
Summit Hospitality 118, LLC,
Summit Hospitality 119, LLC,
Summit Hospitality 121, LLC,
Summit Hospitality 122, LLC,
Summit Hospitality 123, LLC,
Summit Hospitality 126, LLC,
Summit Hospitality 127, LLC,
Summit Hospitality 128, LLC,
Summit Hospitality 129, LLC,
Summit Hospitality 130, LLC,
Summit Hospitality 131, LLC,
Summit Hospitality 132, LLC,
Summit Hospitality 134, LLC,
Summit Hospitality 135, LLC,
Summit Hospitality 136, LLC,
Summit Hospitality 137, LLC,
Summit Hospitality 138, LLC,
Summit Hospitality 139, LLC,
Summit Hospitality 140, LLC,
Summit Hospitality 141, LLC,
San Fran JV, LLC,
each a Delaware limited liability company


   


By: /s/ Christopher Eng
   Name: Christopher Eng
   Title: Secretary


Carnegie Hotels, LLC,
a Georgia limited liability company




By: /s/ Christopher Eng
   Name: Christopher Eng
   Title: Secretary




Summit Hotel TRS 003, LLC
Summit Hotel TRS 005, LLC
Summit Hotel TRS 023, LLC
Summit Hotel TRS 026, LLC
Summit Hotel TRS 030, LLC
Summit Hotel TRS 037, LLC
Summit Hotel TRS 044, LLC
Summit Hotel TRS 045, LLC
Summit Hotel TRS 057, LLC
Summit Hotel TRS 060, LLC
Summit Hotel TRS 062, LLC
Summit Hotel TRS 065, LLC
Summit Hotel TRS 066, LLC
Summit Hotel TRS 084, LLC
Summit Hotel TRS 088, LLC
Summit Hotel TRS 089, LLC
Summit Hotel TRS 090, LLC
Summit Hotel TRS 094, LLC
Summit Hotel TRS 095, LLC
Summit Hotel TRS 096, LLC
Summit Hotel TRS 099, LLC
Summit Hotel TRS 100, LLC
Summit Hotel TRS 102, LLC
Summit Hotel TRS 113, LLC
Summit Hotel TRS 114, LLC
Summit Hotel TRS 117, LLC
Summit Hotel TRS 118, LLC
Summit Hotel TRS 119, LLC
Summit Hotel TRS 121, LLC
Summit Hotel TRS 122, LLC
Summit Hotel TRS 123, LLC
Summit Hotel TRS 126, LLC
Summit Hotel TRS 127, LLC
Summit Hotel TRS 128, LLC
Summit Hotel TRS 129, LLC
Summit Hotel TRS 130, LLC
Summit Hotel TRS 131, LLC
Summit Hotel TRS 132, LLC
Summit Hotel TRS 134, LLC
Summit Hotel TRS 135, LLC
Summit Hotel TRS 136, LLC
Summit Hotel TRS 137, LLC
Summit Hotel TRS 138, LLC
Summit Hotel TRS 139, LLC
Summit Hotel TRS 140, LLC
Summit Hotel TRS 141, LLC


By: Summit Hotel TRS, Inc.,
   a Delaware corporation, the sole member of each of the above referenced
Delaware limited liability companies


By: /s/ Christopher Eng
        Name: Christopher Eng
        Title: Secretary





 